



COURT OF APPEAL FOR ONTARIO

CITATION: Sterling Waterhouse Inc. v. LMC Endocrinology
    Centres (Toronto) Ltd., 2015 ONCA 645

DATE: 20150923

DOCKET: C60025

Laskin, MacPherson and MacFarland JJ.A.

BETWEEN

Sterling Waterhouse Inc.

Plaintiff (Appellant)

and

LMC Endocrinology Centres
    (Toronto) Ltd. (formerly known as LMC Developments Ltd.)
and Dr. Ronnie
    Aronson

Defendants (Respondent)

John Mullen, for the appellant

Leo Klug, for the respondent

Heard: September 18, 2015

On appeal from the order of Justice Wendy Matheson of the
    Superior Court of Justice, dated January 22, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The only issue in this case is whether the landlord took reasonable
    steps to mitigate its loss. It put forward evidence that after taking
    possession of the leased premises it hired a commercial real estate agent to
    attempt to re-let the premises. That attempt was unsuccessful. The defaulting
    tenant did not challenge this evidence, and did not put forward any evidence of
    its own that the landlord could have done more to avoid its losses.  On this
    record therefore, we are of the opinion that motion judge erred in deducting
    any amount from the relief claimed by the landlord.

[2]

The appeal is allowed and paragraph 1 of the judgment of Matheson J. is
    varied from $88,907.37 to $175,790.49. The appellant is entitled to its costs against
    LMC in the amount of $3900 inclusive of disbursements and applicable taxes.


